Citation Nr: 0905067	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  03-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
service-connected diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In his September 2003 substantive appeal (VA Form 9), the 
Veteran requested a hearing at a local VA office before a 
member of the Board.  A video conference hearing was 
scheduled for December 2008.  However, the Veteran failed to 
appear for the hearing.  As the claims file contains no 
request for postponement prior to the date of the hearing nor 
has the Veteran attempted to show good cause for his failure 
to appear, the Board will consider the Veteran's request for 
a hearing as withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the 
Veteran's current peripheral neuropathy of the lower 
extremities did not become manifest in service or within the 
first postservice year and is not causally related to or 
aggravated by any service-connected disability, including his 
diabetes mellitus, type II.

2.  The Veteran's diabetes mellitus is manifest by the use of 
insulin and restricted diet, without any medical evidence of 
the need for regulation of activities, episodes of 
ketoacidosis, or hypoglycemic reactions requiring 
hospitalization.



CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was not 
incurred in service, is not proximately due to or the result 
of service connected diabetes mellitus, and was not 
aggravated by service connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the Veteran's service connection claim, the 
Board finds that the VCAA duty was satisfied by a letter sent 
to the Veteran in July 2002.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Turning to the Veteran's initial rating claim, the Veteran's 
appeal arises from his disagreement with the initial 
evaluation following the grant of service connection for 
diabetes mellitus.  The United States Court of Appeals for 
the Federal Circuit and the United States Court of Appeals 
for Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, since VA's notice criteria was satisfied because 
the RO granted the Veteran's claim for service connection, 
the Board also finds that VA does not run afoul of the 
Court's recent holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Accordingly, the duty to notify has been fully met in this 
case and the Veteran was made aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private medical records pertinent to 
the years after service.  Additionally, the Veteran was 
afforded VA examinations in December 2002, September 2003 and 
April 2007 in connection with his claims.  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied.


I.  Claim for Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 8 Vet. App. 374 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran contends that he currently has peripheral 
neuropathy of the lower extremities related to his service-
connected diabetes mellitus.  The medical evidence of record 
reflects that the Veteran has a current diagnosis of 
peripheral neuropathy, and that he is service-connected for 
diabetes mellitus, type II.  Therefore, Wallin elements one 
and two have been satisfied.  

However, in considering the evidence of record under the laws 
and regulations as set fourth above, the Board finds that the 
Veteran is not entitled to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
diabetes mellitus, type II, because the more probative 
medical evidence of record does not provide a nexus between 
the Veteran's service-connected diabetes mellitus, type II, 
and his current peripheral neuropathy of the lower 
extremities.  In this regard, the Veteran underwent VA 
examinations in December 2002, September 2003 and April 2007.  
At the December 2002 VA examination, the examiner concluded 
that the Veteran's peripheral neuropathy certainly could be 
caused by several reasons, one of which is diabetes mellitus.  
However, in this particular Veteran, the examiner found that 
it was less likely than not that the Veteran's diabetes 
mellitus was the cause of his peripheral neuropathy, which 
predated his diagnosis of diabetes, which at that time was 
certainly under good control.  The examiner continued that it 
was more likely that the Veteran's peripheral neuropathy was 
secondary to other medical problems, certainly including his 
history of alcohol abuse.  At the September 2003 VA 
examination, the examiner noted the Veteran's complaints of 
peripheral neuropathy, but did offer a diagnosis of 
peripheral neuropathy at that time.  At the April 2007 VA 
examination, the examiner opined that the Veteran's 
peripheral neuropathy was less likely than not caused by or a 
result of his diabetes mellitus.  The examiner explained that 
the peripheral neuropathy had been present for several years 
before his diabetes mellitus was diagnosed.  He also noted 
that the Veteran had a history of excessive alcohol use for 
several years and that use correlated to the development of 
his peripheral neuropathy. 

The Veteran has also submitted several VAMC treatment records 
and private medical records, showing ongoing complaints of 
peripheral neuropathy.  Notably, a June 2002 private 
treatment diagnosed the Veteran with peripheral neuropathy.  
Similarly, a July 2002 VAMC treatment note related the 
Veteran's peripheral neuropathy to a previous back injury, 
not his diabetes mellitus.  Thus, these records also fail to 
establish a diagnosis of diabetes mellitus prior to 2002.  
However, the Board does observe a February 2005 VAMC 
treatment note stating that the Veteran had a UK neurological 
assessment score of 5, suggesting a moderate diabetic 
neuropathy.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, which includes 
medical evidence.  Provided that a medical opinion offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) 
(the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).

In this case, the Board finds that the Veteran's three VA 
examination reports, which do not contain any causal 
connections between the Veteran's peripheral neuropathy and 
his diabetes mellitus, outweigh the February 2005 VAMC 
treatment note.  In this regard, each of the VA examiners 
supported their respective conclusions that the Veteran's 
peripheral neuropathy was not related to his diabetes 
mellitus with adequate reasons and bases, including the time 
the condition was diagnosed and other causes, such as the 
Veteran's alcohol abuse and back injury.  On the contrary, 
the February 2005 VAMC treatment note does not provide any 
supporting rationale as to its conclusion.  Therefore, the 
Board finds that the Veteran's three VA examination reports 
are of greater probative weight than the February 2005 VAMC 
treatment note.

Similarly, with respect to the issue of aggravation, the 
Board finds that the record does not support that the 
Veteran's peripheral neuropathy was aggravated by his 
service-connected diabetes mellitus, type II.  As noted 
above, the more probative medical evidence of record does not 
suggest that the Veteran's peripheral neuropathy of the lower 
extremities was aggravated by his service-connected diabetes 
mellitus, type II.  An award of service connection must be 
based on reliable competent medical evidence and may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  Thus, because there is 
no competent medical evidence of record concluding that the 
Veteran's peripheral neuropathy of the lower extremities was 
aggravated by his service-connected diabetes mellitus, type 
II, secondary service-connection based on a theory of 
aggravation cannot be granted.

Although the Veteran might sincerely believe that his 
peripheral neuropathy of the lower extremities caused or 
aggravated by his service-connected diabetes mellitus, type 
II, or that his diabetes mellitus existed prior to 2002, the 
Veteran, as a lay person, is not competent to make such 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, any statements by the Veteran regarding 
such etiology or onset do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  Thus, service connection for peripheral 
neuropathy of the lower extremities is not warranted on a 
secondary basis.

The Board has considered whether service connection for 
peripheral neuropathy on a direct basis is warranted.  The 
Veteran's service treatment records are silent for any 
complaint, treatment, or diagnosis of peripheral neuropathy.  
Similarly, none of the competent medical evidence suggests 
that the peripheral neuropathy is etiologically related to 
active military service.  Moreover, the Veteran has not 
alleged that the disability began in service or was 
manifested initially within one year following service.  
Rather, the Veteran has consistently maintained that his 
lower extremity peripheral neuropathy is caused by his 
service-connected diabetes mellitus.  Accordingly, the Board 
concludes that peripheral neuropathy was neither incurred in, 
nor aggravated by, the Veteran's active military service.  

In summary, the Board finds that the Veteran's peripheral 
neuropathy of the lower extremities was neither incurred in 
or aggravated by his active military service nor  causally 
related to or aggravated by his service-connected diabetes 
mellitus, type II.  For the reasons and bases discussed 
above, the Board has concluded that the negative evidence in 
this case outweighs the evidence in favor of the Veteran's 
claim.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


II.  Claim for Higher Initial Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the Veteran's diabetes mellitus, type II, is 
currently assigned a 20 percent disability evaluation, 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under 
this formula, the current 20 percent rating requires the use 
of insulin and restricted diet, or; the use of an oral 
hypoglycemic agent and a restricted diet.

The next higher rating of a 40 percent disability evaluation 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation requires insulin, a 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum rating of 100 
percent is warranted when the disability requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from diabetes 
mellitus are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
diabetes mellitus, type II.  The Board does observe that the 
Veteran is on a restricted diet and is currently taking 
insulin for his diabetes mellitus.

With respect to restriction of activity, the April 2007 VA 
examiner stated that the Veteran did not require any 
restriction of his activities as a result of his diabetes 
mellitus, type II.  Similarly, the September 2003 and 
December 2002 VA examination reports made no mention of any 
restrictions of activities due to the Veteran's diabetes 
mellitus, type II.  The Veteran's private treatment records 
and VAMC treatment records are also silent in this regard.  
The Board notes that medical evidence is required to 
demonstrate that the Veteran's diabetes mellitus requires 
regulated activities.  Comacho v. Nicholson, 21 Vet. App. 
360, 364 (2007).  However, as discussed above, there is no 
medical evidence in the Veteran's claims file that restricts 
his activities.  Thus, there is no medical evidence of record 
showing activity restriction which would support a 40 percent 
rating.

In sum, although the Veteran's diabetes mellitus, type II, 
requires the use of insulin and a restricted diet, the 
competent medical evidence establishes that the Veteran's 
diabetes mellitus, type II, does not require regulation of 
the Veteran's activities.  In addition, the April 2007 VA 
examiner's report noted that the Veteran had not been 
hospitalized in the last year for ketoacidosis or 
hypoglycemic reactions.  As such, the criteria for a 40 
percent disability rating have not been met.  Therefore, an 
increased evaluation for the Veteran's diabetes mellitus, 
type II, is not warranted.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a higher rating at any point during 
the instant appeal.  Therefore, no staged ratings are 
appropriate.  See Fenderson, supra.  Thus, the Board finds 
that the current 20 percent disability rating is appropriate 
and that there is no basis for awarding a higher evaluation 
for diabetes mellitus, type II, during any portion of the 
appeal period.  38 C.F.R. §§ 4.119, Diagnostic Code 7913.

Therefore, as the criteria for a disability evaluation in 
excess of 20 percent for service-connected diabetes mellitus, 
type II, have not been met, the appeal is denied.  In 
essence, the preponderance of the evidence is against an 
evaluation in excess of 20 percent for diabetes mellitus, 
type II.  Since the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant an evaluation 
in excess of 20 percent for any portion of the appeal period.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
diabetes mellitus, type II, is so exceptional or unusual as 
to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected diabetes mellitus, type II, has caused frequent 
periods of hospitalization or marked interference with his 
employment.  In this regard, the Board notes that the Veteran 
is unemployed and is currently in receipt of individual 
unemployability due to service-connected disabilities (TDIU).  
In this case, TDIU was granted on the basis of the Veteran's 
psychiatric disability, which has been evaluated as 70 
percent disabling.  Therefore, the evidence of record did not 
indicate, nor did the Veteran contend, that he had marked 
interference with employment due solely to his service- 
connected diabetes mellitus, type II.  Additionally, the 
Board finds that the rating criteria to evaluate diabetes 
mellitus, type II, reasonably describe the claimant's 
disability level and symptomatology and he has not argued to 
the contrary.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, claimed as secondary to service-
connected diabetes mellitus, type II, is denied.

Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus, type II, is denied.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


